Citation Nr: 1230392	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection hypertension, including as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for arthritis, to include as secondary to a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for, inter alia, arthritis and hypertension.  

In July 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The Veteran testified at a videoconference Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Montgomery, Alabama RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the July 2010 hearing is no longer at the Board.  The Veteran was apprised of this in May 2012 and notified that he had the option to testify at a hearing in front of another VLJ who would decide his case and would have 30 days to respond.  38 C.F.R. § 20.707, 20.717 (2011).  The Veteran did not respond within 30 days from the date of the letter, thus the Board will assume that he did not desire another Board hearing.  

The Board remanded the issue of entitlement to service connection for a cervical spine disorder in October 2010.  This claim was subsequently granted by the RO in a rating decision dated in February 2012.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of hypertension.

2.  Resolving all doubt in the Veteran's favor, the Veteran's hypertension likely had its onset during his period of active duty service; or otherwise manifested to a degree of 10 percent or more within a year of separation from service.

3.  The February 2012 RO decision granting service connection for degenerative joint disease of the cervical spine and assigning a 10 percent disability rating for that disorder under Diagnostic Code 5237, incorporates the Veteran's claim for entitlement to service connection for arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2011).

2.  The claim of entitlement to service connection for arthritis is dismissed.  38 U.S.C.A. §7105(d)(5) (West 2002); 38 C.F.R. § 4.20 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in January 2009.  This document discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the Veteran's possession.  Additionally, the January 2009 letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, he has received all required notice in this case, and the Board finds no error in content.  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the April 2012 supplemental statement of the case. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and private medical records.  The Veteran has submitted copies of his service treatment records.  The Veteran and his representative also have submitted several statements in support of his claim.  Further, the Veteran was provided a VA examination in connection with his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is satisfied as to compliance with the instructions from its October 2010 remand.  The Veteran was provided with VA examinations, the reports of which are of record.  Moreover, the information provided by the examiner is adequate as it was based on a review of the history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.  Accordingly, the Board finds that the RO has substantially complied with the Board's October 2010 remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the information requested by the Board was addressed by the RO and thus the Board finds there was substantial compliance with the Board's remand instructions.  

Legal Criteria for Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Service connection may also be granted for any disease listed at 38 C.F.R. § 3.309(e), even though there is no record of such disease during service, provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

In specific regard to presumptive service connection for hypertension, the minimum 10 percent rating requires the following:  Diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  38 C.F.R. §4.104, Diagnostic Code  7101 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to his service-connected sleep apnea.  

Service treatment records (STRs) show no complaints of, treatment for, or a diagnosis of hypertension.  A November 2003 separation examination marked his blood pressure readings as 131/92 and 130/84.  

Private medical records indicate that the Veteran was diagnosed with and treated for hypertension.  Blood pressure readings were 122/80, 132/80, 150/90, 144/84, 112/78, 136/80, 144/80, 148/94, 140/94, 152/102, 140/82, and 150/102.  Additional private medical records showed blood pressure readings of 114/78, 120/60, 100/60, 110/70, 90/60, 100/70, 136/80, 120/76, and 142/80.  During a December 2004 follow up appointment, the assessment was hypertension, borderline control.  He was to continue taking medication (Hyzaar and Lopressor) and was instructed to follow up in one month.  

During the July 2010 Board hearing, the Veteran testified that he was told he had hypertension upon his separation examination.  He stated that he was put on blood pressure medicine.  He testified his belief that his hypertension was indirectly related to his cervical injury or possibly his sleep apnea.  

In December 2010 the Veteran was accorded a C&P hypertension examination.  During the examination the Veteran reported his hypertension was noted in 2003 but he was not placed on medication until 2004.  He further reported that continuous medication was required for control of hypertension.  Physical examination revealed a blood pressure readings of 144/85, 139/88, and 142/80.  The diagnosis was hypertension.  The examiner found that the Veteran had essential hypertension and noted that hypertension due to sleep apnea is generally thought to be a response to increased sympathetic tone due to sleep apnea.  The examiner also found that hypertension due to sleep apnea was thought to resolve with appropriate treatment.  The examiner noted that the Veteran had diagnostic evidence of hypertension in 2004, but found that essential hypertension is considered to be intrinsic to the Veteran and thus his condition would have gradually manifested itself by the exhibition of gradually worsening hypertension over the course of years; the examiner found no date of actual initial onset, only a diagnosis.  The examiner thus found that the Veteran's continue need for antihypertensive medication with apnea treatment indicated that his apnea was less likely to have caused his hypertension and the apnea being treated would not be considered to be causative for the Veteran's current hypertension.  He also found that the apnea did not aggravate his hypertension in an appreciable way, which is not typical of the natural history of essential hypertension.  

In a December 2011 addendum, the examiner opined that the Veteran did not demonstrate hypertension in service and his medical records indicated only transient elevations of blood pressure that were not consistent with a diagnosis of hypertension.  The examiner determined that the Veteran was not diagnosed with hypertension until 2003 finding that transient elevation blood pressure was medically considered physiologic and normal to the life condition.  He noted that elevations of blood pressure as seen in service during acute injury or illness or times of stress were not sufficient to diagnose hypertension unless the Veteran was symptomatic or had repeated elevations of blood pressure, which were not evident in the review of the Veteran's STRs.  The examiner found that the Veteran's STRs did not indicate that the Veteran had hypertension associated with his actual service and opined that the connection between the Veteran's diagnosis of hypertension and military service was less likely than not.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The Board acknowledges that the Veteran's service treatment records do not show that he was diagnosed with hypertension while on active duty.  However, the November 2003 separation examination marked his blood pressure readings as 131/92 and 130/84.  Additionally, the Veteran's private medical records in December 2004, within one year of separation from service, reveal that he was diagnosed with hypertension, borderline control, and prescribed two hypertension medications, Hyzaar and Lopressor, to specifically treat hypertension.  

While it is unclear whether the Veteran met the specific blood pressure measurements meeting the level for a compensable rating under Diagnostic Code 7101 within a year of the Veteran's discharge, the fact that he required the prescription of two medications simultaneously to effectuate control of hypertension suggests that his hypertension did arise to a compensable level sometime within a year of separation from service.  Moreover, there is significant evidence of elevated blood pressure readings documented in the month prior to the Veteran's discharge.  Given these circumstances, the Board finds that the evidence is at least in equipoise, and therefore merits a finding that hypertension either manifested to a compensable degree within one year of service, or otherwise had its onset during the Veteran's active duty service.   

The Veteran has generally alleged that his currently diagnosed hypertension is related to his military service.  Specifically, he claims that he has been prescribed medication to treat his condition since his military service.  Although the Veteran is not competent to diagnose himself with hypertension or provide an opinion as to the etiology of the claimed disorder, he is competent to report her current symptomatology and when she first received treatment for her hypertension.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that was first prescribed medication to treat his elevated blood pressure while he was on active duty.  The Board finds the Veteran's testimony in this regard to be competent and credible as there are no conflicting statements in the record.  Moreover, private medical records dated within the year of the Veteran's separation from service indicate that he was prescribed medication known to treat hypertension.  See Buchanan v. Nicholson, 451 F.3d 1313 (Fed. Cir. 2006).  As there is no evidence refuting the Veteran's account of in-service treatment for elevated blood pressure, the Board finds his statements as to this occurrence to be both competent and credible. 

In reaching the above determination, the Board acknowledges the VA examiner's December 2010 and December 2011 opinions that the Veteran's hypertension was less likely than not related to military service and that the Veteran's service-connected apnea did not aggravate his hypertension in an appreciable way.  While the VA examiner acknowledged that the Veteran had a diagnosis of hypertension, he could not find a date of actual initial onset of the disorder.  The Board does not find the VA examiner's opinion to be the most persuasive evidence of record.  The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When rendering his opinion in this case, the VA examiner did not discuss the private medical records showing that the Veteran was prescribed Hyzaar and Lopressor within a year of his separation.  Thus, the Board does not find the December 2010 VA examiner's opinion to be more probative as compared to the other medical and lay evidence of record.   

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive evidence of a diagnosed hypertension to a compensable level during or within a year of the Veteran's separation from the military, the Veteran's competent and credible report as to when he began the treatment of his disorder and the medical evidence showing treatment for high blood pressure since service leads the Board to conclude that the evidence is at the very least in equipoise as to whether his hypertension disorder had its onset during service or otherwise manifested to a compensable degree within one year of separation from service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hypertension is warranted. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion or providing the Veteran with an additional medical examination.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claim for service connection for hypertension is granted. 

Arthritis

The Veteran contends that his arthritis is a result of the strenuous requirements the US Army required him to perform for over 20 years.  The Veteran's claim for entitlement to service connection for arthritis, to include as secondary to a cervical spine disorder, was previously remanded by the Board in October 2010 for further development.  Moreover, the Veteran's previous claim for service connection for a cervical spine disorder was remanded by the Board in October 2010 and the claim was subsequently granted by the RO in a rating decision dated in February 2012.  This rating decision specifically granted degenerative joint disease of the cervical spine and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board finds that this decision granting service connection for degenerative joint disease of the cervical spine equates to, and encompasses, cervical spine arthritis.  Indeed, a December 2010 radiology report found evidence of mild degenerative disc disease.  Affording the Veteran all reasonable doubt, the Board will take this show that the Veteran has cervical spine arthritis.

In this regard, when an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  In this regard, the Board finds that the Veteran's claim for arthritis could be rated under Diagnostic Code 5237 for an analogous rating, since the arthritis claimed by the Veteran may reasonably considered similar to symptomatology and localization to the service-connected degenerative joint disease of the cervical spine.  As the code rates based on limitation of motion of the affected part, there is no clear error in choosing one code over another code affecting the same part such as Diagnostic Code 5237 for degenerative joint disease of the cervical spine and 5003 for arthritis to include consideration of the cervical spine.  38 C.F.R. § 4.20.  

In December 2010 the Veteran was accorded a C&P spine examination.  During the examination the Veteran reported that he was pushed out of a window in Korea.  He also reported that he had bilateral elbow pain.  An x-ray revealed no evidence of joint effusion, fracture, or dislocation.  The impression was normal bilateral elbows.  The examiner determined that the evaluation of the Veteran's elbow joints revealed no radiographic evidence of arthritis.  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Upon review of the claims file, the Board finds the nature of the Veteran's arthritis claim has been related to the Veteran's cervical spine and not any other particular joint.  The Veteran's complaints of pain in his cervical spine represent impairment that could reasonably be encompassed by Diagnostic Code 5237, for degenerative joint disease of the cervical spine.   

Moreover, Diagnostic Code 5237 provides for disability ratings based on limitation of functioning of the affected part, in this case, the cervical spine.  Thus, the RO, by assigning a 10 percent rating under Diagnostic Code 5237, effectively rated based on pain and other aspects of the Veteran's disability of his neck as impacting functioning.  Thus, in finding that the Veteran's service-connected cervical spine disorder encompassed arthritis, the Board finds that it is appropriated to dismiss the appeal for entitlement to service connection for arthritis, to include as secondary to a cervical spine disorder, because there remains no error of law or fact to be decided.  And for the reasons discussed above, there is no prejudice to the Veteran in incorporating the Veteran's arthritis claim in his service-connected degenerative joint disease of the cervical spine.  Therefore, the claim of entitlement to service connection for arthritis, to include as secondary to a cervical spine disorder, is dismissed without prejudice.  


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing monetary awards. 

The appeal for service connection for service connection for arthritis, to include as secondary to a cervical spine disorder is dismissed without prejudice.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


